Citation Nr: 9906635	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-42 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) disability 
compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998) for sinus disability claimed as the result 
of VA medical treatment.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
November 1943.  

This matter comes before the Board of Veterans' Appeals (the 
Board) from a March 1996 rating decision of the VA Regional 
Office (RO) in Portland, Oregon.  The veteran appeared at a 
December 1996 RO hearing and in May 1998 a RO decision review 
officer affirmed the previous rating decision.  The veteran 
in May 1998 canceled a scheduled appearance before a Travel 
Board in June 1998.  There has been no request to reschedule 
a Board hearing.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran contends, in essence, that he suffered additional 
disability as a result of sinus surgery performed by VA 
initially in 1974 that has also resulted in eye and ear 
problems.  The veteran has articulated the basis for his 
claim in his substantive appeal, hearing testimony and 
various correspondence which are supplemented by hearing 
testimony of his spouse.  

The veteran asserted in September 1996 that VA physicians 
have advised him that he sustained nerve damage from their 
surgery resulting in eye and ear problems.  He also stated 
the essence of the claim in writing in May 1992 and January 
1996 correspondence.  The RO has been placed on notice of 
potentially significant evidence that has not, as yet, been 
requested.  Robinette v. Brown, 8 Vet. App. 69 (1995). 

Upon review of the record, the Board is of the opinion that 
the record demands additional development to insure an 
informed determination.  For example, in addition to the 
veteran's self reported statements attributed to VA medical 
professionals, it appears that the veteran made similar 
contentions in correspondence to the RO in 1974 and 1975, 
particularly in a March 1975 letter, after his first VA sinus 
surgery in June 1974 wherein he mentioned statements made by 
personal physicians regarding the VA sinus surgery.  A second 
sinus surgery was performed privately in February 1975.  
However the complete record of that surgery is not on file.  
Nor has the RO attempted to obtain a statement from J. 
McCulloch, M.D., who performed the 1975 sinus surgery at Good 
Samaritan Hospital and whom the veteran in the mid 1970's 
reported.

The medical treatment records received from R. Bartell, M.D., 
show sinus complaints from the early 1970's.  VA medical 
records show a left Caldwell-Luc operation and biopsy of the 
left middle turbinate during hospitalization in June 1974 for 
chronic maxillary sinusitis.  He reported recurring sinus 
complaints when seen by VA in early 1975.  Dr. Bartell's 
records report polypectomy and submucous resection of the 
left nares by another physician in February 1975.  

In 1984 VA records show that chronic left maxillary sinusitis 
versus postoperative changes was reported for the veteran's 
sinus complaints.  He was admitted to a VA hospital in March 
1988 for bilateral intranasal ethmoidectomy.  VA treatment 
records in 1995 report on several occasions left eye pain 
possibly related to previous ethmoidectomy.  A 1996 clinical 
record entry mentions headaches possibly due to infraorbital 
nerve impingement.  

The veteran has also provided medical reports from D. Mulkey, 
M.D., that note idiopathic left facial neuralgia in 1996.  A 
September 1996 report from Dr. O. Armin mentions tension 
variety headaches.  

The Board observes that the Court invalidated 38 C.F.R. 
§ 3.358(c)(3), a portion of the regulation utilized in 
deciding claims under 38 U.S.C.A. § 1151 (West 1991).  
Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The Gardner 
decision was subsequently affirmed by the United States Court 
of Appeals for the Federal Circuit in Gardner v. Brown, 
5 F.3d 1456 (Fed. Cir. 1993).  That decision was, likewise, 
appealed, and in December 1994, the United States Supreme 
Court (Supreme Court) affirmed the lower courts' decisions in 
Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).  

Thereafter, the VA Secretary sought an opinion from the 
Attorney General of the United States as to the full extent 
to which benefits were authorized under the Supreme Court's 
decision.  The requested opinion was received from the 
Department of Justice's Office of Legal Counsel on January 
20, 1995.  On March 16, 1995, amended VA regulations were 
published to conform to the Supreme Court's decision of these 
issues.  

The RO adjudicated the claim in March 1996 after the revised 
regulations were published.  The veteran filed his claim in 
1992.  The RO review of the claim in 1998 did not mention 
changes to 38 U.S.C.A. § 1151, effective October 1, 1997, and 
which were not intended to apply retroactively.  However, on 
both occasions, the RO appeared to find that no additional 
disability resulted from VA treatment, including surgery.  
The Secretary has determined that all claims for benefits 
under 38 U.S.C.A. § 1151 filed before October 1, 1997, must 
be adjudicated under the provisions of § 1151 as they existed 
prior to that date.  

Unfortunately, there is an absence of information that would 
allow for an informed determination, as there are no medical 
statements that adequately addressed the essential inquiries 
pertinent to a determination under the criteria of 38 C.F.R. 
§ 3.358.  

The RO review in 1996 and 1998 appeared to rely upon an 
inadequate record, as it did not contain a medical 
examination that addressed pertinent issues; specifically, a 
medical opinion that discussed 38 U.S.C.A. § 1151 and 
38 C.F.R. § 3.358 (1998) as reflected in the regulatory 
changes issued in response to the decision in Brown v. 
Gardner.

The veteran's assertions through written argument appear to 
have some basis in view of the information recently recorded 
in VA treatment reports.  It is interesting to note that his 
written comments in the mid 1970's would appear to suggest a 
claim for benefits based upon VA treatment was indicated but 
not addressed formally at that time.  

The Board concludes that the current record is such as to 
require a specific medical opinion on the nature and extent 
of any additional sinus, eye or hearing disability, the 
causal relationship, if any, of any current disability to VA 
treatment, including the question of whether any disability 
existing after VA surgery in 1974 or 1988 was simply 
coincidental or represented the natural progress of the 
original disability for which treatment was provided.  The 
veteran's informed consent is pertinent regarding intended 
consequences of medical treatment. 

In light of the foregoing, the Board must conclude that the 
current record is not adequately developed to allow for an 
informed determination.  In accordance with the statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claim, the case is REMANDED for the 
following actions:

1.  The RO should request the veteran to 
identify all names, addresses, and 
approximate dates of treatment, VA and 
non-VA, inpatient and outpatient, for his 
sinus disability, eye or hearing 
disorder.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.  The veteran should 
also be asked to identify any physicians, 
VA or non VA, who have indicated to him 
at any time that VA medical treatment, 
including surgery in 1974 or 1988 for his 
sinus disability has been a factor in the 
extent or severity of that disorder or 
the likely cause of any other symptoms 
complained of.  The RO should document 
for the record all attempts to obtain 
records or statements from physicians in 
light of the veteran's response.

2.  Thereafter, the RO should arrange for 
a VA examination of the veteran by an 
otolaryngologist.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated by 
the examiner in this regard.  It is 
requested that the examiner render an 
opinion concerning the following:  

a.  What is the degree of medical 
probability that the appellant 
developed any identifiable 
additional disability(ies) of the 
eye, sinus or the ear as claimed by 
the appellant due to VA surgery 
during his hospitalization at the VA 
Medical Center in Portland, Oregon, 
from May 29, 1974 to June 3, 1974 
and March 17-19, 1988, and treatment 
thereafter, and if so, what is the 
correct diagnostic classification of 
the additional disability(ies)?  

b.  If the examiner believes that 
the medical probability favors a 
relationship, or is at least in 
approximate balance as to whether 
there is a causal relationship 
between VA treatment and additional 
disability (ies), the examiner 
should provide comments as to which 
specific components of the 
additional disability(ies) are due 
to VA treatment as opposed to other 
causes, including the "baseline" 
level of disability present before 
VA treatment and any disability due 
to the natural progress of the 
disease or injury, or disability 
which is merely coincidental.

If the examiner desires additional 
testing of the appellant or recommends 
examination by any other specialist(s), 
said examination(s) and tests should be 
accomplished.  Each examiner is to be 
informed that fault or negligence is not 
a factor to be considered in this claim.  
Finally, if the answer to any of the 
above questions can not be provided 
without resort to speculation, the 
physician should so indicate.  A complete 
rationale for any opinion expressed 
should be included in the report.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report (s) and the 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
compensation benefits pursuant to the 
criteria under 38 U.S.C.A. § 1151 and 
38 C.F.R. § 3.358.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



- 8 -


